By the Court,
Judkins, J.:
The plaintiff paid the taxes demanded of him for the year 1882 under protest, in accordance with Section 42 of the tax law of 1882, and within the time prescribed by that section began suit in justice’s court to recover back the amount so paid. The justice held the plaintiff could not recover for the reason that the township was and is a municipal corporation, and that under Section 48, Paragraph 5296, Comp. Laws 1871, such courts have no jurisdiction to try causes commenced against municipal corporations.
The plaintiff appealed to the circuit and the judgment was affirmed, the circuit judge holding that the action to recover the tax back should have been commenced in the circuit court. 39 Mich, 484.